129 Ga. App. 457 (1973)
199 S.E.2d 907
ROCKMART BANK
v.
BECK.
48194.
Court of Appeals of Georgia.
Argued May 1, 1973.
Decided June 29, 1973.
Rehearing Denied July 24, 1973.
Marson G. Dunaway, Jr., for appellant.
Ernest J. Nelson, Jr., for appellee.
QUILLIAN, Judge.
Publication of the State Court of DeKalb County's calendar in the official organ of the county was sufficient notice to the defendant of the pending trial in that court. Ga. L. 1960, p. 2166, Sec. 3. Wilkes v. Ricks, 126 Ga. App. 266 (190 SE2d 603).
Judgment affirmed. Bell, C. J., and Deen, J., concur.